Appeal from a judgment of the County Court, Nassau County, convicting appellant of burglary in the third degree upon his plea of guilty and from each and every intermediate order therein made. Appellant, an alien, was sentenced, as a second felony offender, to a term of not less than 10 and not more than 20 years in a State prison, with a recommendation that he be deported as soon as possible. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.